Citation Nr: 1214197	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  05-39 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from October 2001 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This matter was previously before the Board in December 2009 at which time it was remanded for additional development.  In a June 2011 decision, the Board, in pertinent part, denied entitlement to service connection for right ear hearing loss.  The Veteran filed an appeal of the denial of the claim with the United States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the parties filed a Joint Motion for Remand, requesting that the portion of the June 2011 decision which denied service connection for right ear hearing loss be vacated and remanded for additional action.  In January 2012, the Court issued an Order granting the Joint Motion, vacating and remanding the matter of service connection for right ear hearing loss to the Board for compliance with specified directives.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The January 2012 Joint Motion for Remand indicates that the parties agreed that a vacatur and remand were appropriate because the Board failed to provide an adequate statement of reasons and bases for the June 2011 decision, specifically because the Board appeared to overlook the results of the January 2010 VA audiometric examination.  The Joint Motion notes that the Board had found that there was no evidence of current right ear hearing loss, but that the January 2010 VA examination report showed a speech recognition score of 92 percent in the right ear.  It was found that the matter should be remanded so that the Board would be able to readjudicate the claim in light of all of the relevant evidence of record.  

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is currently service-connected for left ear hearing loss rated as noncompensable, effective October 21, 2004.

The Veteran contends that his bilateral hearing loss began in 2002 after diving.  During his November 2004 VA audiological examination, he asserted that he developed ear infections and fluid collection in his ears.  During his January 2010 VA audiological examination, he reported having experienced loud noise exposure while in submarines and jets during his period of active service.

According to the Veteran's in-service treatment record, he was treated for acute left ear fullness in September 2002.  The symptoms of the left ear included tympanic membrane erythematous with non mobile fluid in the ear canal were clear and clean.  The right ear tympanic membrane was transparent.  The Veteran's October 2003 separation examination reported normal ears and no complaint of chronic bilateral ear infections. 

High frequency hearing loss was noted in March 2003 where the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
55
45

The examiner noted the Veteran's hearing loss was not considered disabling.  In October 2003, the Veteran's separation examination record reported the following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
5
20
20

A January 2010 VA examination report indicates on that authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
15
20
16

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  The examiner reported the test results indicated the Veteran had normal hearing in the right ear.  Upon examination and review of the evidence of record, the examiner opined that the "Veteran's right ear has remained normal throughout this military career and continues to be normal for rating purposes today, therefore, no hearing loss was acquired in his right ear while in military service." 

The Board finds that an examination is needed to obtain a medical opinion as to the likelihood that any current right ear hearing loss is due a disease or injury in service including ear infections in service and noise exposure.  38 U.S.C.A. § 5103A(d).  As noted above, the examiner who rendered the January 2010 VA audiometric examination characterized the right ear hearing as normal but the speech recognition score of 92 percent meets the requirements of a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  As the examination finding appear to be inconsistent, additional examination is necessary.

On remand, the RO/AMC shall also take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any pertinent treatment records showing treatment of any current right ear hearing loss.  The RO/AMC shall make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment received for the claimed current right ear hearing loss.  The letter shall request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO/AMC shall request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the claims file. 

The letter shall invite the Veteran to submit any pertinent medical evidence or treatment records to support of his claims.

2.  The RO/AMC shall then schedule the Veteran for a VA audiological examination to ascertain the nature and likely etiology of his asserted right ear hearing loss.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.

The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).

The examiner is requested to render a medical opinion that addresses whether it is at least as likely as not that any current right ear hearing loss disability found on examination is related to any disease or injury in service including the ear infections and noise exposure the Veteran sustained in service.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

A rationale must be provided for all findings and conclusions reached.  The examiner shall identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  If the examiner is unable to render an opinion without resort to speculation, the examiner must explain why and so state.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

